DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 1 & 13 (and dependent claims 2-12, 14-16) have overcome the 112(b) rejections from the previous office action.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: after etching the first mask layer to form the first patterned mask, depositing a second mask layer over the first patterned mask and in the second opening, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Chen (USPGPUB: 2013/0252431, hereinafter Chen) discloses in Figs 1-6 a method comprising:
forming a patterned sacrificial layer(302)[0019 of Chen] over a substrate(300)[0019 of Chen], the patterned sacrificial layer(302)[0019 of Chen] having a first opening (304)[0019 of Chen] exposing the substrate(300)[0019 of Chen];
depositing a first mask layer(306)[0020,0022 of Chen] over the patterned sacrificial layer(302)[0019 of Chen] and in the first opening (304)[0019 of Chen];
etching the first mask layer(306)[0020,0022 of Chen] to form a first patterned mask, the first patterned mask having a second opening(304)[0019 of Chen];
etching the second mask layer(308 in Fig 4)[0021 of Chen](308)[0021 of Chen] to form a second patterned mask(308 in Fig 4)[0022 of Chen];
removing the first patterned mask, the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer(302)[0019 of Chen] remaining after the removing (see Fig 5); and
etching trenches (Fig 6) in the substrate(300)[0019 of Chen] using the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer(302)[0019 of Chen] as a combined mask. but does not disclose after etching the first mask layer to form the first patterned mask, depositing a second mask layer over the first patterned mask and in the second opening.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Claims 13-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: 
forming a first patterned mask in the first opening, the first patterned mask having a second opening exposing the substrate; after forming the first patterned mask in the first opening, forming a second patterned mask in the second opening, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Chen (USPGPUB: 2013/0252431, hereinafter Chen) discloses in Figs 1-6 a method comprising:
forming a patterned sacrificial layer(302)[0019 of Chen] over a substrate(300)[0019 of Chen], forming a first patterned mask in the first opening (304)[0019 of Chen], the first patterned mask having a second opening(304)[0019 of Chen];
removing the first patterned mask, the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer remaining after the removing, the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer(302)[0019 of Chen] forming a combined patterned mask;
forming trenches (Fig 6) in the substrate(300)[0019 of Chen] corresponding to the combined patterned mask; but does not disclose the relationship of forming a first patterned mask in the first opening, the first patterned mask having a second opening exposing the substrate and after forming the first patterned mask in the first opening, forming a second patterned mask in the second opening.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Claims 17-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising: after forming the first patterned mask, forming a second patterned mask covering a third region of the substrate without using photolithography, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Chen (USPGPUB: 2013/0252431, hereinafter Chen) discloses in Figs 1-6 a method comprising:
forming a patterned sacrificial layer(302)[0019 of Chen] covering a first region(please see item labelled ‘first region’ in modified Fig 5) of a substrate(300)[0019 of Chen];
forming a first patterned mask covering a second region (please see item labelled ‘second region’ in modified Fig 5) of the substrate(300)[0019 of Chen] without using photolithography (etching);
removing the first patterned mask to expose the second region (please see item labelled ‘second region’ in modified Fig 5) of the substrate(300)[0019 of Chen];
etching the second region (please see item labelled ‘second region’ in modified Fig 5) of the substrate(300)[0019 of Chen] to form trenches (Fig 6) in the substrate(300)[0019 of Chen]; but does not disclose after forming the first patterned mask, forming a second patterned mask covering a third region of the substrate without using photolithography.  Therefore, it would not be obvious to make the semiconductor structure as claimed.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819